DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Sequence requirements
This application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons: The sequences on pg 180-200 and throughout the specification lack SEQ ID NOs.  Applicants must file a “Sequence Listing” accompanied by directions to enter the listing into the specification as an amendment.  Applicant also must provide statements regarding sameness and new matter with regards to the CRF and the “Sequence Listing.”  Failure to fully comply with the sequence rules in response to the instant office action will be considered non-responsive. 	
Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 3-25-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
However, applicants indicate the elected subject matter is directed towards a genetically reprogrammed pig. It is not; group I is drawn to a “genetically reprogrammed protein” (pg 7, last 2 lines). 
Since it is evident that applicants intended to elect Group II (a genetically modified non-human animal and cells, tissues, and organs obtained therefrom), this office action assumes applicants elected Group II. 
Upon reconsideration, Group III, claim 16 (method of using the genetically “reprogrammed” pig to make protein, cells, tissues, and organs), and Group IV, claims 17-19 (method of using the pig for transplantation), have been recombined with Group II. 
Group I, claim 15, and Group V, claim 20 have been withdrawn. 
Claims 1-14, 16-19 are under consideration.  
Claim Objections
The abbreviations throughout the claim set should be spelled out before being abbreviated, e.g. “B2M” should be ---beta-2-microglobulin (B2M)---. 
The phrase “genetically reprogrammed” in claim 1 remains inappropriate because it refers to remodeling of epigenetic marks, such as DNA methylation. The pig in this case is “transgenic” (paragraph 12). 
The phrase “comprising genetically reprogrammed and metabolically active proteins, cells, tissues, and/or organs” is extraneous. Just describe the genome and the phenotype of the pig, i.e. ---A transgenic pig whose genome comprises a disruption in an endogenous alpha-1,3 galactosyltransferase (GalT), wherein the pig does not functionally express endogenous GalT protein---. The genome of the cells and proteins expressed must be the same as the genome of the pig and the proteins expressed in the pig. The proteins are not “genetically reprogrammed” per se because all endogenous proteins all expressed other than GalT. If applicants are attempting to say the pig expresses a humanized GalT protein, see below. 
This suggestion and the following suggestions are merely for clarity and are not to be construed as allowable. Support for each new phrase/concept must be provided by page and line number using the original specification. Where support is implicit, please provide a reasoned explanation. 
It appears the 1st full paragraph of claim 1 requires disrupting the endogenous GalT, CMAH, and B4GALNT2 genes in the pig, while cells of the pig do not express α-GAL, Neu5Gc or Sda. This does not make sense. Perhaps inactivating the α-GAL, Neu5Gc and Sda genes is essential to obtain pig cells that do not present α-GAL, Neu5Gc or Sda. Claim 1 should say the pig does not express functional GalT, CMAH, and B4GALNT2, i.e. ---A transgenic pig whose genome comprises disrupted endogenous alpha-1,3 galactosyltransferase (GalT), cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) genes, wherein cells of the pig does not present express [α-GAL, Neu5Gc, or Sda]---. 

It appears the GalT, CMAH, and B4GALNT2 genes may be “humanized” because pg 2 of the claims filed 3-25-22, last partial paragraph, requires replacing endogenous nucleotides (of the endogenous GalT, CMAH, and B4GALNT2 coding region) with a portion (“3 to 350 base pairs in length”?) of a human GalT, CMAH, and B4GALNT2 coding region. This is not supported in Fig. 33 which does not contemplate inactivating or humanizing GalT, CMAH, and B4GALNT2 genes. While the endogenous genes have a replacement, they are not “disrupted” as required in claim 1. This concept can be written more clearly as ---A transgenic pig whose genome comprises:
i) a replacement of a nucleic acid sequence encoding an endogenous alpha-1,3 galactosyltransferase (GalT) with a nucleic acid sequence encoding human GalT; 
ii) a replacement of a nucleic acid sequence encoding an endogenous cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH) with a nucleic acid sequence encoding human CMAH; 
iii) a replacement of a nucleic acid sequence encoding an endogenous beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) with a nucleic acid sequence encoding human B4GALNT2, 
wherein the pig functionally expresses humanized GalT, humanized CMAH, and humanized B4GALNT2---. Please use language suggested above if it is supported in the specification. 

The paragraph bridging pg 2-3 of the claims filed 3-25-22 does not have a nexus with any of the specific genes set forth above or below. It is unclear if the concept relates to the entire genome of the pig or specific genes mentioned throughout the claim. In addition, the concept of a “net gain or loss of total number of nucleotides” at the bottom of claim 2 of the claims filed 3-25-22 is unclear. 

The concept of a genome comprising endogenous exons/introns of a “the wild-type porcine’s SLA1, SLA2… …SLA-DQB [ ] that are not expressed on at least 95% of extracellular surfaces” on pg 3 of the claims filed 3-25-22 does not make sense. It is unclear if this means the genome of the pig has been genetically modified, or if the pig does express SLA1, SLA2… …SLA-DQB on 5% of extracellular surfaces. The structures and functions associated with this concept are unclear. 

The 2nd paragraph on pg 3 of the claims filed 3-25-22 appear to require “humanization” language of B2M, PDL1, CTLA4… …MIC2 genes. Please use language suggested above if it is supported in the specification. 

The paragraph bridging pg 3-4 of the claims filed 3-25-22 appear to require “humanization” language of SLA1, SLA2… …SLA-DQB genes. It is unclear why this paragraph co-exists with the 1st full paragraph on pg 3 which says they are essentially inactivated. Please pick one or the other. 

The concept of the “genetically reprogrammed” pig being “non-transgenic” in line 5 of claim 4 is inapt. Humanizing genes MUST mean the pig is “transgenic”, i.e. genetically modified. 

It is wholly unclear how any endogenous “proteins” of a transgenic pig are “tolerogenic” when transplanted into a human as claimed; they only way they would be more tolerogenic in humans than wild-type pig proteins is if they were humanized, i.e. ---wherein the humanized GalT, humanized CMAH, and humanized B4GALNT2 are more tolerogenic in humans than wild-type pig GalT, CMAH, and B4GALNT2---. 

The remaining claims require extensive clarification. Please use plain and concise language to describe the structure/function of the pig. 

The preamble of claim 16 can be written more clearly as ---A method of making a pig cell, tissue or organ for xenotransplantation, the method comprising---. Isolating a chimeric human/pig protein from the pig cannot have the same language because it is not a pig protein. Clarification is required. 
Step f) and g) of claim 16 can be written more clearly as ---replacing a nucleic acid sequence of an endogenous alpha……(GalT) gene in the isolated pig cell or zygote with a nucleic acid sequence of a human GalT gene using CRISPR technology [pg 75, para 286]--- while also saying the pig obtained from the cell functionally expresses a humanized GalT protein. 
The remainder of claim 16 requires clarification for reasons set forth above in claim 1. 
Claim 16 should result in isolating a protein, cell, tissue, or organ that is more tolerogenic in a human than a wild-type pig cell, tissue, or organ. Claim 16 could involve isolating a chimeric pig/human protein from the pig; however, the protein cannot be called a “porcine donor protein” as claimed. Clarification is required. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a genetically reprogrammed porcine comprising genetically reprogrammed and metabolically active proteins, cells, tissues, and/or organs for transplantation into a human recipient, wherein the genetically reprogrammed porcines’ genome comprises disrupted endogenous genes encoding alpha-1,3 galactosyltransferase (GalT), cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) and wherein cells of said genetically reprogrammed porcine do not present Galactose-alpha-1,3-galactose (alpha-Gal), Neu5Gc, and Sda, wherein the genetically reprogrammed porcine comprises a genome comprising endogenous nucleotides that have been replaced with a known human nucleic acid sequence that is 3 to 350 base pairs in length, wherein the genetically reprogrammed porcine's genome omprises 5% or less net gain or net loss of total numbers of nucleotides genetically reprogrammed porcine'sat least 95% of extracellular surfacesgenetically reprogrammed porcine'shave been substituted with with no net gain or loss of total numbers of nucleotidesgenetically reprogrammed porcine's have been substituted with with no net gain or loss Application No. 17/411,013 Response to Restriction Requirement Page 4 of total numbers of nucleotideswherein the genetically reprogrammed porcine is non-transgenic, wherein the genetically reprogrammed porcine's proteins, cells, tissues, and organs are tolerogenic when transplanted into a human, and wherein the genetically reprogrammed porcine retains immune function.

A) The specification lacks written description for a “genetically reprogrammed” pig with disrupted genes encoding GalT, CMAH, and B4GANT2 as required in claim 1 other than a transgenic pig. The concept of “genetic reprogramming” encompasses remodeling of epigenetic markings, such as DNA methylation, as well as genetic modification including gene inhibition (using chemicals or siRNA) and transgenesis (in which endogenous genomic DNA is genetically modified). In this case, the specification is limited to a pig that is “transgenic” (paragraph 12). The concept of the “genetically reprogrammed” pig being “non-transgenic” in line 5 of claim 4 is not disclosed because the specification does not teach reprogramming epigenetic markings or inhibiting genes using chemicals or siRNA. Throughout claim 1, applicants clearly set forth that many genes are humanized, which MUST mean the pig is “transgenic”, i.e. genetically modified. The specification does not teach how to “genetically reprogram” the genes listed throughout claim 1 in their epigenetic markers or inhibiting their expression using chemicals or siRNA. The specification does not correlate “transgenesis” or “genetic modification” of the pig’s genome to reprogramming epigenetic markers or inhibiting their expression using chemicals or siRNA. Accordingly, the concept lacks written description other than a “transgenic pig”. 

B) The specification lacks written description for any “genetically reprogrammed and metabolically active proteins, cells, tissues, and/or organs”. The specification is limited to disrupting genes in the genome or humanizing genes in the pig genome. Failure to express a disrupted endogenous gene CANNOT result in expression of a “genetically reprogrammed” protein as required in claim 1 because the protein isn’t expressed. In addition, all non-disrupted endogenous genes ARE expressed, so the majority of the endogenous proteins CANNOT be “genetically reprogrammed” – the majority of endogenous proteins expressed are wild-type proteins. Finally, the genome and expression pattern of the transgenic pig MUST be the same as the cells, tissues, and organs, and the specification is limited to humanizing certain genes listed throughout claim 1. The genetic modifications GalT, CMAH, B4GALNT2, SLA1, SLA2,… …SLA-DQB does not extend to any “genetically reprogramming” or “genetic modification” of any “proteins, cells, tissues, and/or organs” as broadly encompassed by claim 1 other than those proteins listed in claim 1. Accordingly, the concept lacks written description. The claim should simply describe the genome of the pig; it then logically flows that that genomic structure must apply to all cells, tissues and organs of the pig. 

C) It appears the 1st full paragraph of claim 1 requires disrupting the endogenous GalT, CMAH, and B4GALNT2 genes in the pig, while cells of the pig do not express α-GAL, Neu5Gc or Sda. This concept lacks written description. Expression of α-GAL, Neu5Gc or Sda appears to be irrelevant when GalT, CMAH, and B4GALNT2 are disrupted. Disrupting GalT, CMAH and/or B4GALNT2 is not supported in Fig. 33 – it does not contemplate inactivating or humanizing GalT, CMAH, and B4GALNT2 genes. If disrupting the pig GalT, CMAH, and B4GALNT2 genes results in cells of the pig not presenting α-gal, Neu5Gc, and Sda, respectively, that concept is missing from the specification. Claim 1 should say the pig does not express functional GalT, CMAH, and B4GALNT2 which causes cells of the pig to not present α-gal, Neu5Gc, and Sda, i.e. ---A transgenic pig whose genome comprises disrupted endogenous alpha-1,3 galactosyltransferase (GalT), cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) genes, wherein the pig does not functionally express galactosidase alpha-1,3-galactose (α-Gal), Neu5Gc, and Sda---. 

D) The specification does not provide adequate written description for disrupting endogenous GalT, CMAH, and B4GALNT2 genes and “humanizing” them as inferred by the paragraph bridging pg 2-3 of the response. The claim encompasses “humanizing” endogenous GalT, CMAH, and B4GALNT2 genes because pg 2 of the claims filed 3-25-22, last partial paragraph, requires replacing endogenous nucleotides with a portion “3 to 350 base pairs in length” of a human coding region which applies to the endogenous GalT, CMAH, and B4GALNT2 coding region. While such endogenous genes have a replacement, they are not “disrupted” as required in claim 1 per se because a functional version is expressed with human elements. This concept can be written more clearly as ---A transgenic pig whose genome comprises:
i) a replacement of a nucleic acid sequence encoding an endogenous alpha-1,3 galactosyltransferase (GalT) with a nucleic acid sequence encoding human GalT; 
ii) a replacement of a nucleic acid sequence encoding an endogenous cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH) with a nucleic acid sequence encoding human CMAH; 
iii) a replacement of a nucleic acid sequence encoding an endogenous beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) with a nucleic acid sequence encoding human B4GALNT2, 
wherein the pig functionally expresses humanized GalT, humanized CMAH, and humanized B4GALNT2---. 
Applicants are again reminded that the initial discussion of any claim amendments in the next response should provide support for each and every phrase, e.g. ---Support for the concept of a pig whose genome comprises a replacement of a nucleic acid sequence encoding GalT with a nucleic acid sequence encoding human GalT” can be found on pg ___, line ___. Support for the concept of the pig functionally expressing a humanized GalT is found on pg ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  

E) The specification lacks written description for replacing any endogenous nucleotides in the pig with human sequences that are “3-350 base pairs in length” as required in claim 1. First, the paragraph bridging pg 2-3 of the claims filed 3-25-22 encompasses replacing nucleotides in any endogenous gene. The phrase does not have a nexus with any of the specific genes set forth in claim 1 or require the replacement is with human sequences from an orthologous gene, e.g. ---replacing a nucleic acid sequence within an endogenous GalT gene with 3-350 nucleotides of a human GalT gene ---. Second, the phrase may apply to the entire genome of the pig; however, the specification does not describe the entire genome of the pig as having a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as encompassed by the phrase. Third, the specification does not teach any specific gene (GalT, CMAH, B4GALNT2, SLA1… …or SLA-DQB) or the group of genes (GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB) as having a replacement of 3-350 nucleotides and a 5% net gain or loss of total nucleotides. For example, at its most specific, the specification lacks written description for a GalT gene having a replacement of 3-350 nucleotides and a 5% net gain or loss of total nucleotides. Pg 74, para 283 discusses the possibility of a pig with a GalT knockout without teaching the gene has a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides. Pg 136, para 390, has a similar disclosure without teaching the structure of the GalT gene. The other 28 references to the GalT gene in the specification appear to be generic. However, they all appear to be limited to a complete inactivation of the endogenous GalT gene (i.e. “KO” = knockout). The specification mentions SLA-1 26 times, the first 25 of which are generic and do not teach the structure of the genetic modification being a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides. Pg 180, line 2, discusses a specific “HLA-A – SLA-1”, i.e. humanized SLA-1 pig gene, but does not correlate the 5 species on pg 180-181 to any a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as required in claim 1. Similarly, the specification does not teach the group of genes as a whole, i.e. (GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB), have a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as required in claim 1. Overall, the concept in the paragraph bridging pg 2-3 of the claims filed 3-25-22 lacks written description regardless of whether it applies to the genome of the pig as a whole, the GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB genes as a group, or the GalT, CMAH, B4GALNT2, SLA1… …or SLA-DQB genes individually. 

F) The concept of a genome comprising endogenous exons/introns of a “the wild-type porcine’s SLA1, SLA2… …SLA-DQB [ ] that are not expressed on at least 95% of extracellular surfaces” in the 1st paragraph on pg 3 of the claims filed 3-25-22 lacks written description. First, it is unclear if this means the genome of the pig has been genetically modified, and it is unclear if the pig does express SLA1, SLA2… …SLA-DQB on 5% of extracellular surfaces. The structures and functions associated with this concept are unclear. Second, the specification does not provide adequate guidance that SLA1, SLA2, SLA3… …or SLA-DQB are not expressed on at least 95% extracellular surfaces or that SLA1, SLA2, SLA3… …or SLA-DQB are expressed on at least 5% extracellular surfaces. This concept is also misleading because the goal is to express humanized SLA1, SLA2, SLA3… …or SLA-DQB on the extracellular surface, so saying the genome comprises endogenous exons/introns and that SLA1, SLA2, SLA3… …or SLA-DQB are not expressed at the same time is inapt. Third, the specification lacks adequate guidance that any one gene is not expressed on 95% of extracellular surfaces. The concept is generically stated in the specification without evidence of achieving the goal or any means of accomplishing the goal. In particular, if the genome comprises a humanized SLA1 gene, then ALL of the cells have a genome comprising the humanized SLA1 gene, and ALL of the cells must express the humanized SLA1 gene on the extracellular surface. Fourth, the specification does not adequately describe any combination of SLA1, SLA2, SLA3… …or SLA-DQB being humanized or ALL of the genes being humanized as broadly encompassed by the phrase. The concept is generically stated in the specification without evidence of achieving humanization of any combination or the means by which the goal is accomplished. Accordingly, the concept in the 1st paragraph on pg 3 of the claims lacks written description. 

G) The concept of humanizing any combination of B2M, PDL1, CTLA4… …and/or MIC2 genes such that no net gain/loss of nucleotides occurs in the 2nd paragraph of pg 3 of claim 1 filed 3-25-22 lacks written description. The 2nd paragraph requires “humanization” of B2M, PDL1, CTLA4… …and/or MIC2 genes and that there is no net gain/loss of nucleotides. The concept is generically stated in the specification without evidence of achieving humanization of any combination or the means by which the goal is accomplished. In particular, the specification does not teach the endogenous sequence to remove from the B2M, PDL1, CTLA4… … or MIC2 gene and the human sequence to insert such that humanized proteins are functionally expressed and no net gain/loss in nucleotides occur. Without such guidance, the concept lacks written description. 

H) The paragraph bridging pg 3-4 of the claims filed 3-25-22 appear to require “humanization” language of SLA1, SLA2… …SLA-DQB genes. It is unclear why this paragraph co-exists with the 1st full paragraph on pg 3 which says they are essentially inactivated. Please pick one or the other. The concept lacks written description for reasons set forth above in paragraph F). Furthermore, the concept encompasses putting human HLA-A sequences in SLA1, SLA2, SLA3,… …and/or SLA-DQB genes without requiring functional expression of humanized SLA1, SLA2, SLA3,… …and/or SLA-DQB proteins. However, the specification is limited to replacing a nucleotide sequence in an endogenous SLA1 gene with a nucleic acid sequence encoding a human HLA-A. Next, there is no evidence that the pig functionally expresses humanized SLA1, SLA2, SLA3,… …and/or SLA-DQB proteins. Finally, there is no evidence that the replacement in the endogenous SLA1, SLA2, SLA3,… …and/or SLA-DQB genes had “no net gain or loss of total number of nucleotides” as claimed. Accordingly, the concept lacks written description. 

I) The specification lacks written description for making any endogenous “proteins” of a transgenic pig that are “tolerogenic” when transplanted into a human as claimed as required in line 7 on pg 4 of the claims filed 3-25-22. The only way proteins would be more tolerogenic in humans than wild-type pig proteins is if they were humanized, i.e. ---wherein the humanized GalT, humanized CMAH, and humanized B4GALNT2 are more tolerogenic in humans than wild-type pig GalT, CMAH, and B4GALNT2---. Furthermore, the concept encompasses making any/all proteins of the pig “tolerogenic”; however, the specification is limited to the specific genes that are humanized in claim 1. Accordingly, the concept lacks written description. 

J) The specification lacks written description for a pig that “retains immune function” as broadly encompassed by claim 1. Pg 69, para 271, contemplates a pig with humanized SLA genes “to retain an effective immune profile in the porcine donor while biological products are hypoimmunogenic”, but does not apply this to a pig with deletions in B2M, PDL1, CTLA4,… …and/or MIC2 as encompassed by claim 1. Accordingly, the concept lacks written description for the pig with modifications of B2M, PDL1, CTLA4,… …and/or MIC2 and SLA genes as required in claim 1. 

K) The specification lacks written description for any “site directed mutagenic substitutions” of any B2M, PDL1, CTLA4,… …and/or MIC2 or the SLA genes as required in claim 1. The concept is set forth in the specification, but no specific species within the genus are described. Accordingly, the concept lacks written description. 

L) The specification lacks written description for determining which regions of the SLA1, SLA2… …B2M, PDL1,… …and/or MIC2 gene to humanize as broadly encompassed by claim 1. The claims encompass replacing anything in the endogenous SLA1, SLA2… …B2M, PDL1,… …and/or MIC2 genes with any human sequence. The claims encompass replacing anything in the endogenous SLA1, SLA2… …and/or SLA-DQB genes with any human HLA sequence. Pg 168-201 show examples of various HLA/SLA replacements, but the species are limited to specific exons and using specific human HLA sequences in specific pig SLA genes. The limited species of replacements in the pig SLA1 on pg 168-201 do not represent the genus of “disruptions” or replacements of the pig SLA1 gene in claim 1. Next, the limited species on pg 168-201 do not adequate represent the genus of “disruptions” or replacements of the pig SLA1 in which 3-350 nucleotides of human sequence are used. In addition, the limited species on pg 168-201 do not adequate represent the genus of “disruptions” or replacements of the pig SLA1 in which there is no net change in the number of nucleotides. Finally, the specification does not provide adequate guidance to customize the “disruption” or replacement by comparing the genomic HLA sequence of one patient to the genomic pig SLA1 sequence and making any decisions about which 3-350 nucleotides to replace (see also steps c) and d) of claim 16). The same goes for any of the other SLA2… …B2M, PDL1,… …and/or MIC2 genes. Without such guidance, applicants have left those of skill with the beginning of a research effort. 

M) Claim 3 lacks written description for reasons set forth above in claim 1 regarding replacing an endogenous pig sequence with 3-350 nucleotides of a human sequence and the breadth of making any “disruption” or replacement in any gene listed that has no net gain/loss of nucleotides. 

N) The specification lacks written description for any “human patient capture sequence”, a “human population-specific capture sequence”, or a “allele-group-specific human patient capture sequence” in claim 5 other than a human sequence. It is unclear how the phrases “patient capture”, “population-specific capture”, or a “allele-group-specific” further limits the human sequence. It is unclear when a sequence is “population-specific” or “allele-group-specific” because the specification and the art at the time of filing did not define such sequences. In particular, it is unclear how the concepts differ from each other. Accordingly, specification lacks written description for any “human patient capture sequence”, a “human population-specific capture sequence”, or a “allele-group-specific human patient capture sequence” in claim 5 other than a human sequence. 
The concepts of “scarless exchange of the exon regions” in claim 6 lack written description because it cannot be determined when a substitution is “scarless” or how it further limits the replacement in which no net gain/loss of nucleotides occurs in claim 1. Claim 6 is also lacks written description because the concept of an “exchange” of nucleotides inherently MUST require deleting endogenous nucleotides. However, claim 6 says there are no deletion mutations in line 4 which cannot be when endogenous are deleted and replaced with exogenous nucleotides. While the concept of making the exchange “without [ ] any net [ ] deletions” make sense in line 3, “no [ ] deletion mutations” does not. Accordingly, the claim lacks written description. 
Claim 7 lacks written description because applicants do not tach whether the modified SLA1, SLA2,… …and SLA-DQB genes retain their endogenous stop codon or if they contain an exogenous stop codon. Overall, the specification does not teach what to do with any stop codon within the specific genes modified in claim 1 or any of the other genes in the pig. If the stop codon is modified, the specification lacks any examples of species within the genus. For example, claim 8 requires “wherein the genetically reprogrammed porcine's genome comprises said at least one stop codon or said combination of two or three of said stop codons more than 70 base pairs downstream from the promoter of a gene or genes to be silenced such that the wild-type porcine donor gene lacks functional expression of said gene or genes” without any species within the genus. Accordingly, the concept lacks written description. 
The phrase “human capture reference sequence” in claim 16 lacks written description for reasons set forth above. 
The specification lacks written description for the method of claim 16. It is unclear whether the whole genome of the human is being used for the comparison to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c) of claim 16 or if specific HLA genes or the B2M… …TFPI genes from the human are being compared to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c). The specification fails to teach how to tailor the “disruption” or replacement of any specific pig gene listed with human sequences so that cells, tissues, and organs of the pig are tolerogenic to that person. Pg 168-201 describe various humanized SLA proteins, but does not teach how to apply such replacements to any “disruption” or replacement as broadly claimed, that those regions in one patient would be good places to make a replacement in other patients, or how to tailor the humanized region if it is NOT the regions shown on pg 168-201. Accordingly, the concept of comparing the genome of an individual to a generic pig genome to obtain pig cells, tissues, and organs that are tolerogenic to that person lacks written description.
The remainder of claim 16 lacks written description for reasons set forth above in claim 1. 
Claim 17 lacks written description for “reducing cell-mediated rejection of a xenotransplantation” for reasons set forth above. 
Claim 19 lacks written description for reasons set forth above in claim 17. 
 
Enablement
Claims 1-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic pig whose genome comprises an inactivated SLA-DR gene, does not reasonably provide enablement for any transgenic pig as broadly encompassed by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 and its scope are discussed above. 
A) The specification does not enable making any “genetically reprogrammed” pig with disrupted genes encoding GalT, CMAH, and B4GANT2 as required in claim 1 other than a transgenic pig. The concept of “genetic reprogramming” encompasses remodeling of epigenetic markings, such as DNA methylation, as well as genetic modification including gene inhibition (using chemicals or siRNA) and transgenesis (in which endogenous genomic DNA is genetically modified). In this case, the specification is limited to a pig that is “transgenic” (paragraph 12). The concept of the “genetically reprogrammed” pig being “non-transgenic” in line 5 of claim 4 is not disclosed because the specification does not teach reprogramming epigenetic markings or inhibiting genes using chemicals or siRNA. Throughout claim 1, applicants clearly set forth that many genes are humanized, which MUST mean the pig is “transgenic”, i.e. genetically modified. The specification does not teach how to “genetically reprogram” the genes listed throughout claim 1 in their epigenetic markers or inhibiting their expression using chemicals or siRNA. The specification does not correlate “transgenesis” or “genetic modification” of the pig’s genome to reprogramming epigenetic markers or inhibiting their expression using chemicals or siRNA. Accordingly, the concept is not enabled other than a “transgenic pig”. 

B) The does not enable making any “genetically reprogrammed and metabolically active proteins, cells, tissues, and/or organs”. The specification is limited to disrupting genes in the genome or humanizing genes in the pig genome. Failure to express a disrupted endogenous gene CANNOT result in expression of a “genetically reprogrammed” protein as required in claim 1 because the protein isn’t expressed. In addition, all non-disrupted endogenous genes ARE expressed, so the majority of the endogenous proteins CANNOT be “genetically reprogrammed” – the majority of endogenous proteins expressed are wild-type proteins. Finally, the genome and expression pattern of the transgenic pig MUST be the same as the cells, tissues, and organs, and the specification is limited to humanizing certain genes listed throughout claim 1. The genetic modifications GalT, CMAH, B4GALNT2, SLA1, SLA2,… …SLA-DQB does not extend to any “genetically reprogramming” or “genetic modification” of any “proteins, cells, tissues, and/or organs” as broadly encompassed by claim 1 other than those proteins listed in claim 1. Accordingly, the concept is not enabled. The claim should simply describe the genome of the pig; it then logically flows that that genomic structure must apply to all cells, tissues and organs of the pig. 

C) It appears the 1st full paragraph of claim 1 requires disrupting the endogenous GalT, CMAH, and B4GALNT2 genes in the pig, while cells of the pig do not express α-GAL, Neu5Gc or Sda. This concept lacks enablement. Expression of α-GAL, Neu5Gc or Sda appears to be irrelevant when GalT, CMAH, and B4GALNT2 are disrupted. Disrupting GalT, CMAH and/or B4GALNT2 is not supported in Fig. 33 – it does not contemplate inactivating or humanizing GalT, CMAH, and B4GALNT2 genes. If disrupting the pig GalT, CMAH, and B4GALNT2 genes results in cells of the pig not presenting α-gal, Neu5Gc, and Sda, respectively, that concept is missing from the specification. Claim 1 should say the pig does not express functional GalT, CMAH, and B4GALNT2 which causes cells of the pig to not present α-gal, Neu5Gc, and Sda, i.e. ---A transgenic pig whose genome comprises disrupted endogenous alpha-1,3 galactosyltransferase (GalT), cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH), and beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) genes, wherein the pig does not functionally express galactosidase alpha-1,3-galactose (α-Gal), Neu5Gc, and Sda---. 

D) The specification does not enable disrupting endogenous GalT, CMAH, and B4GALNT2 genes and “humanizing” them as inferred by the paragraph bridging pg 2-3 of the response. The claim encompasses “humanizing” endogenous GalT, CMAH, and B4GALNT2 genes because pg 2 of the claims filed 3-25-22, last partial paragraph, requires replacing endogenous nucleotides with a portion “3 to 350 base pairs in length” of a human coding region which applies to the endogenous GalT, CMAH, and B4GALNT2 coding region. While such endogenous genes have a replacement, they are not “disrupted” as required in claim 1 per se because a functional version is expressed with human elements. This concept can be written more clearly as ---A transgenic pig whose genome comprises:
i) a replacement of a nucleic acid sequence encoding an endogenous alpha-1,3 galactosyltransferase (GalT) with a nucleic acid sequence encoding human GalT; 
ii) a replacement of a nucleic acid sequence encoding an endogenous cytidine monophosphate-N-acetylneuraminic hydroxylase (CMAH) with a nucleic acid sequence encoding human CMAH; 
iii) a replacement of a nucleic acid sequence encoding an endogenous beta-1,4-N-acetylgalactosaminyltransferase (B4GALNT2) with a nucleic acid sequence encoding human B4GALNT2, 
wherein the pig functionally expresses humanized GalT, humanized CMAH, and humanized B4GALNT2---. 
Applicants are again reminded that the initial discussion of any claim amendments in the next response should provide support for each and every phrase, e.g. ---Support for the concept of a pig whose genome comprises a replacement of a nucleic acid sequence encoding GalT with a nucleic acid sequence encoding human GalT” can be found on pg ___, line ___. Support for the concept of the pig functionally expressing a humanized GalT is found on pg ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  

E) The specification does not enable replacing any endogenous nucleotides in the pig with human sequences that are “3-350 base pairs in length” as required in claim 1. First, the paragraph bridging pg 2-3 of the claims filed 3-25-22 encompasses replacing nucleotides in any endogenous gene. The phrase does not have a nexus with any of the specific genes set forth in claim 1 or require the replacement is with human sequences from an orthologous gene, e.g. ---replacing a nucleic acid sequence within an endogenous GalT gene with 3-350 nucleotides of a human GalT gene ---. Second, the phrase may apply to the entire genome of the pig; however, the specification does not describe the entire genome of the pig as having a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as encompassed by the phrase. Third, the specification does not teach any specific gene (GalT, CMAH, B4GALNT2, SLA1… …or SLA-DQB) or the group of genes (GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB) as having a replacement of 3-350 nucleotides and a 5% net gain or loss of total nucleotides. For example, at its most specific, the specification lacks written description for a GalT gene having a replacement of 3-350 nucleotides and a 5% net gain or loss of total nucleotides. Pg 74, para 283 discusses the possibility of a pig with a GalT knockout without teaching the gene has a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides. Pg 136, para 390, has a similar disclosure without teaching the structure of the GalT gene. The other 28 references to the GalT gene in the specification appear to be generic. However, they all appear to be limited to a complete inactivation of the endogenous GalT gene (i.e. “KO” = knockout). The specification mentions SLA-1 26 times, the first 25 of which are generic and do not teach the structure of the genetic modification being a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides. Pg 180, line 2, discusses a specific “HLA-A – SLA-1”, i.e. humanized SLA-1 pig gene, but does not correlate the 5 species on pg 180-181 to any a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as required in claim 1. Similarly, the specification does not teach the group of genes as a whole, i.e. (GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB), have a replacement of 3-350 nucleotides and 5% net gain or loss of total nucleotides as required in claim 1. Overall, the concept in the paragraph bridging pg 2-3 of the claims filed 3-25-22 is not enabled regardless of whether it applies to the genome of the pig as a whole, the GalT, CMAH, B4GALNT2, SLA1… …and SLA-DQB genes as a group, or the GalT, CMAH, B4GALNT2, SLA1… …or SLA-DQB genes individually. 

F) The concept of a genome comprising endogenous exons/introns of a “the wild-type porcine’s SLA1, SLA2… …SLA-DQB [ ] that are not expressed on at least 95% of extracellular surfaces” in the 1st paragraph on pg 3 of the claims filed 3-25-22 is not enabled. First, it is unclear if this means the genome of the pig has been genetically modified, and it is unclear if the pig does express SLA1, SLA2… …SLA-DQB on 5% of extracellular surfaces. The structures and functions associated with this concept are unclear. Second, the specification does not provide adequate guidance that SLA1, SLA2, SLA3… …or SLA-DQB are not expressed on at least 95% extracellular surfaces or that SLA1, SLA2, SLA3… …or SLA-DQB are expressed on at least 5% extracellular surfaces. This concept is also misleading because the goal is to express humanized SLA1, SLA2, SLA3… …or SLA-DQB on the extracellular surface, so saying the genome comprises endogenous exons/introns and that SLA1, SLA2, SLA3… …or SLA-DQB are not expressed at the same time is inapt. Third, the specification lacks adequate guidance that any one gene is not expressed on 95% of extracellular surfaces. The concept is generically stated in the specification without evidence of achieving the goal or any means of accomplishing the goal. In particular, if the genome comprises a humanized SLA1 gene, then ALL of the cells have a genome comprising the humanized SLA1 gene, and ALL of the cells must express the humanized SLA1 gene on the extracellular surface. Fourth, the specification does not adequately describe any combination of SLA1, SLA2, SLA3… …or SLA-DQB being humanized or ALL of the genes being humanized as broadly encompassed by the phrase. The concept is generically stated in the specification without evidence of achieving humanization of any combination or the means by which the goal is accomplished. Accordingly, the concept in the 1st paragraph on pg 3 is not enabled. 

G) The concept of humanizing any combination of B2M, PDL1, CTLA4… …and/or MIC2 genes such that no net gain/loss of nucleotides occurs in the 2nd paragraph of pg 3 of claim 1 filed 3-25-22 lacks enablement. The 2nd paragraph requires “humanization” of B2M, PDL1, CTLA4… …and/or MIC2 genes and that there is no net gain/loss of nucleotides. The concept is generically stated in the specification without evidence of achieving humanization of any combination or the means by which the goal is accomplished. In particular, the specification does not teach the endogenous sequence to remove from the B2M, PDL1, CTLA4… … or MIC2 gene and the human sequence to insert such that humanized proteins are functionally expressed and no net gain/loss in nucleotides occur. Without such guidance, the concept is not enabled. 

H) The paragraph bridging pg 3-4 of the claims filed 3-25-22 appear to require “humanization” language of SLA1, SLA2… …SLA-DQB genes. It is unclear why this paragraph co-exists with the 1st full paragraph on pg 3 which says they are essentially inactivated. Please pick one or the other. The concept lacks written description for reasons set forth above in paragraph F). Furthermore, the concept encompasses putting human HLA-A sequences in SLA1, SLA2, SLA3,… …and/or SLA-DQB genes without requiring functional expression of humanized SLA1, SLA2, SLA3,… …and/or SLA-DQB proteins. However, the specification is limited to replacing a nucleotide sequence in an endogenous SLA1 gene with a nucleic acid sequence encoding a human HLA-A. Next, there is no evidence that the pig functionally expresses humanized SLA1, SLA2, SLA3,… …and/or SLA-DQB proteins. Finally, there is no evidence that the replacement in the endogenous SLA1, SLA2, SLA3,… …and/or SLA-DQB genes had “no net gain or loss of total number of nucleotides” as claimed. Accordingly, the concept is not enabled. 

I) The specification does not enable making any endogenous “proteins” of a transgenic pig that are “tolerogenic” when transplanted into a human as claimed as required in line 7 on pg 4 of the claims filed 3-25-22. The only way proteins would be more tolerogenic in humans than wild-type pig proteins is if they were humanized, i.e. ---wherein the humanized GalT, humanized CMAH, and humanized B4GALNT2 are more tolerogenic in humans than wild-type pig GalT, CMAH, and B4GALNT2---. Furthermore, the concept encompasses making any/all proteins of the pig “tolerogenic”; however, the specification is limited to the specific genes that are humanized in claim 1. Accordingly, the concept is not enabled. 

J) The specification does not enable making a pig that “retains immune function” as broadly encompassed by claim 1. Pg 69, para 271, contemplates a pig with humanized SLA genes “to retain an effective immune profile in the porcine donor while biological products are hypoimmunogenic”, but does not apply this to a pig with deletions in B2M, PDL1, CTLA4,… …and/or MIC2 as encompassed by claim 1. Accordingly, the does not enable making a pig with modifications of B2M, PDL1, CTLA4,… …and/or MIC2 and SLA genes as required in claim 1. 

K) The specification does not enable making any “site directed mutagenic substitutions” of any B2M, PDL1, CTLA4,… …and/or MIC2 or the SLA genes as required in claim 1. The concept is set forth in the specification, but no specific species within the genus are described. Accordingly, the concept is not enabled. 

L) The specification does not enable determining which regions of the SLA1, SLA2… …B2M, PDL1,… …and/or MIC2 gene to humanize as broadly encompassed by claim 1. The claims encompass replacing anything in the endogenous SLA1, SLA2… …B2M, PDL1,… …and/or MIC2 genes with any human sequence. The claims encompass replacing anything in the endogenous SLA1, SLA2… …and/or SLA-DQB genes with any human HLA sequence. Pg 168-201 show examples of various HLA/SLA replacements, but the species are limited to specific exons and using specific human HLA sequences in specific pig SLA genes. The limited species of replacements in the pig SLA1 on pg 168-201 do not represent the genus of “disruptions” or replacements of the pig SLA1 gene in claim 1. Next, the limited species on pg 168-201 do not adequate represent the genus of “disruptions” or replacements of the pig SLA1 in which 3-350 nucleotides of human sequence are used. In addition, the limited species on pg 168-201 do not adequate represent the genus of “disruptions” or replacements of the pig SLA1 in which there is no net change in the number of nucleotides. Finally, the specification does not provide adequate guidance to customize the “disruption” or replacement by comparing the genomic HLA sequence of one patient to the genomic pig SLA1 sequence and making any decisions about which 3-350 nucleotides to replace (see also steps c) and d) of claim 16). The same goes for any of the other SLA2… …B2M, PDL1,… …and/or MIC2 genes. Without such guidance, applicants have left those of skill with the beginning of a research effort. 

M) Claim 3 lacks enablement for reasons set forth above in claim 1 regarding replacing an endogenous pig sequence with 3-350 nucleotides of a human sequence and the breadth of making any “disruption” or replacement in any gene listed that has no net gain/loss of nucleotides. 

N) The specification lacks enablement for any “human patient capture sequence”, a “human population-specific capture sequence”, or a “allele-group-specific human patient capture sequence” in claim 5 other than a human sequence. It is unclear how the phrases “patient capture”, “population-specific capture”, or a “allele-group-specific” further limits the human sequence. It is unclear when a sequence is “population-specific” or “allele-group-specific” because the specification and the art at the time of filing did not define such sequences. In particular, it is unclear how the concepts differ from each other. Accordingly, specification does not enable making any “human patient capture sequence”, a “human population-specific capture sequence”, or a “allele-group-specific human patient capture sequence” in claim 5 other than a human sequence. 
The concepts of “scarless exchange of the exon regions” in claim 6 are not enabled because it cannot be determined when a substitution is “scarless” or how it further limits the replacement in which no net gain/loss of nucleotides occurs in claim 1. Claim 6 is also lacks written description because the concept of an “exchange” of nucleotides inherently MUST require deleting endogenous nucleotides. However, claim 6 says there are no deletion mutations in line 4 which cannot be when endogenous are deleted and replaced with exogenous nucleotides. While the concept of making the exchange “without [ ] any net [ ] deletions” make sense in line 3, “no [ ] deletion mutations” does not. Accordingly, the claim is not enabled. 
Claim 7 is not enabled because applicants do not tach whether the modified SLA1, SLA2,… …and SLA-DQB genes retain their endogenous stop codon or if they contain an exogenous stop codon. Overall, the specification does not teach what to do with any stop codon within the specific genes modified in claim 1 or any of the other genes in the pig. If the stop codon is modified, the specification lacks any examples of species within the genus. For example, claim 8 requires “wherein the genetically reprogrammed porcine's genome comprises said at least one stop codon or said combination of two or three of said stop codons more than 70 base pairs downstream from the promoter of a gene or genes to be silenced such that the wild-type porcine donor gene lacks functional expression of said gene or genes” without any species within the genus. Accordingly, the concept is not enabled. 
The phrase “human capture reference sequence” in claim 16 is not enabled for reasons set forth above. 
The specification does not enable the method of claim 16. It is unclear whether the whole genome of the human is being used for the comparison to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c) of claim 16 or if specific HLA genes or the B2M… …TFPI genes from the human are being compared to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c). The specification fails to teach how to tailor the “disruption” or replacement of any specific pig gene listed with human sequences so that cells, tissues, and organs of the pig are tolerogenic to that person. Pg 168-201 describe various humanized SLA proteins, but does not teach how to apply such replacements to any “disruption” or replacement as broadly claimed, that those regions in one patient would be good places to make a replacement in other patients, or how to tailor the humanized region if it is NOT the regions shown on pg 168-201. Accordingly, the concept of comparing the genome of an individual to a generic pig genome to obtain pig cells, tissues, and organs that are tolerogenic to that person is not enabled.
The remainder of claim 16 is not enabled for reasons set forth above in claim 1. 
Claim 17 is not enabled for “reducing cell-mediated rejection of a xenotransplantation” for reasons set forth above. 
Claim 19 is not enabled for reasons set forth above in claim 17. 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 1st full paragraph of claim 1 is indefinite because it requires disrupting the endogenous GalT, CMAH, and B4GALNT2 genes in the pig, and that the cells of the pig do not express α-GAL, Neu5Gc or Sda. This does not make sense. Expression of α-GAL, Neu5Gc or Sda is irrelevant when GalT, CMAH, and B4GALNT2 are disrupted. The claim does not require disrupting α-GAL, Neu5Gc or Sda expression. If inactivating the endogenous GalT, CMAH, and B4GALNT2 genes in the pig prevents presentation of α-GAL, Neu5Gc or Sda on cells of the pig, then the concepts should be tied together, e.g. ---A transgenic pig whose genome comprises inactivated [GalT, CMAH, and B4GALNT2] genes, wherein cells of the pig do not present [α-GAL, Neu5Gc or Sda]---.
It is unclear whether the GalT, CMAH, and B4GALNT2 genes are disrupted or “humanized” which are two different things. Pg 2 of the claims filed 3-25-22, last partial paragraph, requires replacing endogenous nucleotides with 3 to 350 base pairs in length which may apply to the human GalT, CMAH, and B4GALNT2 coding region; however, the 2nd paragraph on pg 2 requires GalT, CMAH and B4GALNT2 are “disrupted”. This makes the structure of the genome of the pig unclear. Clarification is required. 
The paragraph bridging pg 2-3 of the claims filed 3-25-22 does not have a nexus with any of the specific genes set forth in claim 1; it stands alone, so it is unclear if it only applies to the gene in the claim or if it applies to any gene in the mouse. Furthermore, it is unclear if the concept of replacing 3 to 350 base pairs applies to the genome of the pig as a whole, the group of genes listed in the paragraph above (GalT, CMAH, or B4GALNT2), or the group of genes listed in the paragraph below (SLA1, SLA2,… …and/or SLA-DQB). If the concept applies to the group of genes listed in the paragraph above GalT, CMAH, or B4GALNT2, it is unclear whether the concept applies to each gene individually or to the group as a whole, i.e. 3-350 human nucleotides added to GalT, CMAH, or B4GALNT2 vs. 3-350 human nucleotides added to GalT, CMAH, and B4GALNT2 as a whole. The same applies to the group of SLA1, SLA2,… …and/or SLA-DQB. Likewise, the concept of a “net gain or loss of total number of nucleotides” at the bottom of claim 2 of the claims filed 3-25-22 is unclear for reasons set forth above. Accordingly, those of skill would not know when they were infringing on the claim.
The concept of a genome comprising endogenous exons/introns of a “the wild-type porcine’s SLA1, SLA2… …SLA-DQB [ ] that are not expressed on at least 95% of extracellular surfaces” on pg 3 of the claims filed 3-25-22 makes claim 1 indefinite. It is unclear if this means the SLA1, SLA2… …SLA-DQB have been genetically modified in the genome of the pig. It is unclear if the pig does express SLA1, SLA2… …SLA-DQB on 5% of extracellular surfaces. This particularly perplexing when the genome of the pig has been altered; therefore, the genome of the cells are all the same, and NONE of the cells express SLA1, SLA2… …SLA-DQB. Accordingly, the structures and functions associated with this concept are unclear. 
The 2nd paragraph on pg 3 of the claims filed 3-25-22 appear to require “humanization” language of B2M, PDL1, CTLA4… …MIC2 genes; however, this language is indefinite for reasons set forth above. In particular, it is unclear if the claim encompasses inserting any human B2M, PDL1, CTLA4… …MIC2 sequence into any pig B2M, PDL1, CTLA4… …MIC2 gene or if the claim is limited to inserting a human B2M sequence into a pig B2M gene, a human PDL1 sequence into a pig PDL1 gene, etc. It is unclear if the “no net gain or loss” applies to the genome of the pig as a whole or to the combination of B2M, PDL1, CTLA4… …MIC2 genes. 
The paragraph bridging pg 3-4 of the claims filed 3-25-22 appear to require “humanization” language of SLA1, SLA2… …SLA-DQB genes. It is unclear why this paragraph co-exists with the 1st full paragraph on pg 3 which says they are essentially inactivated. Please pick one or the other. Furthermore, this language is indefinite for reasons set forth above. In particular, it is unclear if the claim encompasses inserting any human HLA-A, HLA-B… sequence into any pig SLA-1, SLA-2… gene or if the claim is limited to inserting a human HLA-A sequence into a pig SLA-1 gene, a human HLA-B sequence into a pig SLA-2 gene, etc. It is unclear if the “no net gain or loss” applies to the genome of the pig as a whole or to the combination of SLA genes. 
The concept of the “genetically reprogrammed” pig being “non-transgenic” in line 5 of claim 4 makes the claim indefinite because the claim clearly sets for humanizing various pig genes which can only be done by transgenesis. Humanizing genes MUST mean the pig is “transgenic” , i.e. genetically modified. If applicants are attempting to say the endogenous pig gene is genetically modified, i.e. humanized, but retains the same number of nucleotides in the gene (or genome of the pig as a whole), the phrase “non-transgenic” still does not apply because the pig has been genetically modified and is “transgenic”. 
Describing any/all “proteins” of the transgenic pig as “tolerogenic” when transplanted into a human as claimed makes claim 1 indefinite. It is unclear if the concept applies only to those genes set forth in claim 1 or all proteins expressed by the pig. In reality, the humanized proteins listed in claim 1 could be more tolerogenic in humans that wild-type (i.e. ---wherein the humanized GalT, humanized CMAH, and humanized B4GALNT2 are more tolerogenic in humans than wild-type pig GalT, CMAH, and B4GALNT2---); however, the claim does not make that clear. As such, the concept makes claim 1 indefinite. 
Claim 3 is indefinite because it requires replacing a pig sequence with 3-350 nucleotides of a human sequence which is already set forth in the paragraph bridging pg 2-3 of the claims. If applicants are attempting to apply the concept in claim 4 to a specific set of genes or a specific set of humanized genes, claim 4 does not set forth to which genes the limitation applies. Accordingly, the claim does not further limit claim 1, and if it does, those of skill would not know to which gene(s) the concept applies. 
The phrase “site-specific mutagenic substitutions” in claim 4 is indefinite because it is unclear how the terms “site-specific” and “mutagenic” further limit the substitutions. The claim is a product-by-process because the pig “was produced from germline cells in which site-specific mutagenic substitutions were made”. A substitution is defined as a replacement of one nucleotide for another. The term mutagenic has the same scope, so it is unclear how the term “mutagenic” further limits the “substitution”. The term “site-specific” does not further limit the “substitution” because “specific” nucleotides are “substituted”. Finally, the claim fails to refer to the specific genes that are disrupted or humanized in claim 1; therefore, it is unclear how the process further limits the structure/function of the pig in claim 1 or the “substitution” or “germline cells” in claim 4. 
The metes and bounds of a “human patient capture sequence”, a “human population-specific capture sequence”, or a “allele-group-specific human patient capture sequence” in claim 5 are unclear. It is unclear how the phrases “patient capture”, “population-specific capture”, or a “allele-group-specific” further limits the human sequence. It is unclear when a sequence is “population-specific” or “allele-group-specific” because the specification and the art at the time of filing did not define such sequences. In particular, it is unclear how the concepts differ from each other. Accordingly, those of skill would not be able to determine when the desired human sequences had been obtained or when they were infringing on the claim. 
The concepts of “scarless exchange of the exon regions” in claim 6 is indefinite because it cannot be determined when a substitution is “scarless” or how it further limits the replacement in which no net gain/loss of nucleotides occurs in claim 1. Claim 6 is also indefinite because the concept of an “exchange” of nucleotides inherently MUST require deleting endogenous nucleotides. However, claim 6 says there are no deletion mutations in line 4 which cannot be when endogenous are deleted and replaced with exogenous nucleotides. While the concept of making the exchange “without [ ] any net [ ] deletions” make sense in line 3, “no [ ] deletion mutations” does not. 
Claim 7 does not further limit claim 1 because it requires the genome of the pig has stop codons which already must occur in claim 1 in non-modified genes. If applicants are attempting to clarify the structure of the modified gene, then the claim should somehow say, for example, the modified SLA1, SLA2,… …and SLA-DQB genes retain their endogenous stop codon. If applicants are attempting to say the stop codon is modified, then the claim should somehow say the modified SLA1, SLA2,… …and SLA-DQB genes contain an exogenous stop codon. Overall, it is unclear whether the stop codon of the genes modified in claim 1 are being further limited or whether the concept applies to any gene in the pig, AND whether the limitation indicates the endogenous stop codon is maintained or if it is modified. 
Claim 8 is indefinite because it is unclear how the phrase “wherein the genetically reprogrammed porcine's genome comprises said at least one stop codon or said combination of two or three of said stop codons more than 70 base pairs downstream from the promoter of a gene or genes to be silenced such that the wild-type porcine donor gene lacks functional expression of said gene or genes” applies to the stop codon in claim 7. It is unclear whether applicants are attempting further limit the endogenous gene to having 2-3 extra stop codons >70 bp down stream of the promoter or if applicants are attempting to further limit the location of the stop codons when there is a “sequential combination of two to three of said stop codons”. 
The phrase “site-specific mutagenic substitutions” in claim 9 is indefinite because it is unclear how the terms “site-specific” and “mutagenic” further limit the substitutions for reasons set forth above. It is also indefinite because it is unclear if applicants are attempting to further limit the type of mutation in the SLA3, SLA6, SLA7, SLA8, and SLA-DQ genes or if applicants are attempting to further limit the structure of the pig as a whole as having substitutions in the SLA3, SLA6, SLA7, SLA8, and SLA-DQ genes. Finally, the claim does not clearly reference the “replacement” in claim 1, so it is unclear if claim 9 is attempting to further limit the “replacement” in claim 1 or if it is another mutation. 
The phrase “site-specific mutagenic substitutions” in claim 10 is indefinite because it is unclear how the terms “site-specific” and “mutagenic” further limit the substitutions for reasons set forth above. It is also indefinite because it is unclear if applicants are attempting to further limit the type of mutation in the B2M,… …and/or MIC2 genes or if applicants are attempting to further limit the structure of the pig as a whole as having substitutions in the B2M,… …and/or MIC2 genes. Finally, the claim does not clearly reference the “replacement” in claim 1, so it is unclear if claim 10 is attempting to further limit the “replacement” in claim 1 or if it is another mutation. 
The phrase “site-specific mutagenic substitutions” in claim 11 is indefinite because it is unclear how the terms “site-specific” and “mutagenic” further limit the substitutions for reasons set forth above. It is also indefinite because it is unclear if applicants are attempting to further limit the type of mutation in the SLA3, SLA6, SLA7, SLA8, SLA-DQ and B2M genes or if applicants are attempting to further limit the structure of the pig as a whole as having substitutions in the SLA3, SLA6, SLA7, SLA8, SLA-DQ and B2M genes. Finally, the claim does not clearly reference the “replacement” in claim 1, so it is unclear if claim 11 is attempting to further limit the “replacement” in claim 1 or if it is another mutation. 
Claims 13 and 14 encompass a cell/tissue/organ from any non-human; however, claim 1 is limited to a pig. Claim 13 should be limited to ---A cell, tissue, or organ isolated from the transgenic pig of claim 1---. Claim 14 should be limited to ---A cell isolated from the transgenic pig of claim 1, wherein the cell is a stem cell, embryonic stem cell, mesenchymal stem cell, pluripotent stem cell, hematopoietic stem cell---. 
The metes and bounds of a “differentiated stem cell” in claim 14 is unclear. It is unclear whether the phrase is limited to a differentiated cell or if it is still a stem cell. A “differentiated stem cell” could be construed as no longer a stem cell because it is differentiated. It could also be construed as still being a “stem cell” while also being differentiated. The intent of the phrase cannot be determined. 
The metes and bounds of “human capture reference sequence” in claim 16 cannot be determined for reasons set forth above. 
It is unclear whether the whole genome of the human is being used for the comparison to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c) of claim 16 or if specific HLA genes or the B2M… …TFPI genes from the human are being compared to the exons of the SLA3, SLA6, SLA7, SLA8, SLA-DQ, B2M… TFPI genes in step c). 
The remainder of claim 16 is indefinite for reasons set forth above in claim 1. 
The phase “wherein the cell, tissue, or organ lacks functional expression of porcine orthologs” in claim 17 lacks antecedent basis and does not have a nexus with the “disruptions” or “humanized” genes listed in claim 1. Claim 1 does not require the pig or proteins, cells, tissues, or organs within “lack functional expression of porcine orthologs”. It is unclear if the phrase is referring to the “disruptions” or “humanized” genes listed in claim 1 or if it encompasses any pig gene that lacks functional expression. 
Claim 17 lacks context of “reducing cell-mediated rejection of a xenotransplantation” because it lacks any comparison. Furthermore, the body of the claim merely requires implanting the protein, cell, tissue, or organ without reducing cell-mediated rejection. Therefore, it is unclear whether the “xenotransplantation” with reduced cell-mediated rejection in the preamble breathes life and meaning into the step of “implanting” any protein, cell, tissue, or organ into a human as required in step b). 
Claim 19 is indefinite for reasons set forth above in claim 17. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The concept of “the wild-type porcine donor gene” in claim 8 lacks antecedent basis in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

A proper search cannot be performed at this time because of the extensive indefiniteness of the claims. 
It is noted however, that pigs with an inactivated SLA-3 gene were known in the art as described by Cai (WO 2016197357). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10883084. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘084.
Claims 1-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11028371. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘371.
Claims 1-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11155788. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in allowed claim 1 in ‘788.
Claims 1-14, 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 17509260. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a  transgenic non-human animal for xenotransplantation having the same genetic features set forth in claim 1 of the instant application. The variations between the two are obvious, e.g. the lack of infection in claim 2 in this application is present in claim 1 in ‘260. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632